           Case 1:20-cv-04155-AJN Document 25 Filed 02/11/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    2/11/2021

 Pamela Williams,

                         Plaintiff,
                                                                                   20-cv-4155 (AJN)
                 –v–
                                                                                        ORDER
 Base Brands, LLC,

                         Defendant.



ALISON J. NATHAN, District Judge:

         It having been reported to the Court that this case has been settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s calendar if the application to restore the

action is made within sixty days. To be clear, any application to reopen must be filed within

sixty days of this Order; any application to reopen filed thereafter may be denied solely on that

basis.

         All scheduled conferences and deadlines are hereby adjourned. Within the sixty-day

period provided for in this Order, the parties may submit to the Court their own Stipulation of

Dismissal for the Court to So Order. Pursuant to Rule 5.A. of the Court’s Individual Practices in

Civil Cases, the Court will not retain jurisdiction to enforce a settlement agreement unless the

terms of the agreement are made part of the public record.


         SO ORDERED.


Dated: February 11, 2021                             __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                            United States District Judge
